—Order, Supreme Court, New York County (Joan Lobis, J.), entered August 2, 2001, which denied plaintiffs motion to vacate the portion of the stipulation contained in the preliminary conference order dated March 29, 2001 that marked the issue of fault resolved, and held such stipulation to be binding, unanimously affirmed, without costs.
The motion was properly denied on a record showing that *122plaintiff was at all relevant times represented by counsel who had clear apparent authority to sign open-court stipulations in plaintiffs presence, that plaintiff was present during the preliminary conference and participated in the discussions pertaining to modifying the stipulation so as to mark the issue of fault resolved, and that he was present when the modification was made and initialed by his attorney in open court (see, Hallock v State of New York, 64 NY2d 224). Concur—Andrias, J.P., Sullivan, Wallach, Rubin and Gonzalez, JJ.